PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Danscher, Gorm
Application No. 16/135,089
Filed: 19 Sep 2018
For: MICRON-SIZED GOLD, KIT COMPRISING SAID GOLD AND ITS USE AS A NON-TOXIC IMMUNE SUPPRESSOR AS WELL AS GOLD IMPLANTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed March 10, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Informal or Non-Responsive CPA Amendment (Notice) mailed July 15, 2020, which set a period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on September 16, 2020. A Notice of Abandonment was mailed March 3, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment,1 (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1617 for appropriate action in the normal course of business on the reply received March 10, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 A new amendment was filed in response to the Office action mailed July 15, 2020, as the prior amendment with the Request for Continued Examination (RCE) filed June 25, 2020, was not entered.